Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant's submission dated 7/27/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, first there is a typographical error in recitation of "changins", and second and more importantly, it is not clear what applicant intends by "the tapered section is elongated to the adiabatic condition without changing the form of the cross-section". The scope of the claim is unclear since it is not clear if the without changing is intending to claim the process of making the tapered shape or is to describe the shape of the final result of the tapered shape. Additionally, it is unclear if the limitation is attempting to claim what is not invented rather what is by use of negative limitation. This limitation is not understood by the examiner and clarification is kindly solicited. 
Claims are examined as best understood. 
Response to Arguments 
Applicant's arguments dated 7/27/22 has been considered but are not persuasive. 
Regarding the claimed limitations, applicant asserts that the intended meaning for the word fused is being one physical structure and thus the prior art does not show the fibers are fused and tapered at one end. Examiner respectfully notes that, first, the insisted meaning is not explicitly recited in the specification, and, assuming the position of interpreting the word fused as that insisted meaning, second, the end of SIDEBAND, as shown in FIG. 2, is tapered and fused, i.e. connected into a single physical structure (that is the connected fiber bundle continuously makes up a single physical body with a minimum size on that end), and third, it would have nonetheless been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make integral the fibers in one end in order to achieve a desired structural modularity in accordance to a preferred application of the light source device, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)). A further investigation into the meaning of the words fused and tapered in the pertinent art indicates that indeed the common meaning for these terms is a plurality of fiber strands that are connected together, and there is no transformation of material that causes multiple fibers to be one is present. Therefore, examiner disagrees with applicant's assertions and kindly requests clarification. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new clarification of interpretation of the prior art is presented in the current rejection, to which applicant’s arguments do not explicitly apply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEDBAND (US 4730895).
Regarding claim 1, SIEDBAND discloses a light source device (FIG.s 1-4) comprising a light source (18 FIG. 4) and an optical component (20 FIG.s 1-4), wherein the optical component comprises a receiving section (facing 30 FIG. 2) for receiving light from the light source and an emitting section (see 34 FIG. 2) for emitting light, wherein the light source is a non-coherent light source (such as an incandescent quartz lamp) and is adapted to emit light from a two-dimensional region (physically required, such as projection of illumination sphere on the region of 30 FIG. 2) and wherein the optical component is adapted to guide the light from the receiving section to the emitting section such that the light is emitted in a one dimensional pattern (col. 2 line 42-48) at the emitting section, wherein the optical component comprises a plurality of fibers (31 FIG. 2) for guiding light, wherein the fibers are fused and tapered (the connected fiber bundle continuously makes up a single physical body with a minimum size on that end, see bunched bundle such as shown facing 30 in FIG. 2) at the receiving section and separated (at least in one dimension the bundle of fibers have fanned out to spread into a line thus at least some that were closer together are now separated) at the emitting section.
First, regarding separated fibers, absent clear structural details thereof, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to spread the bundle in a desired shape in order to achieve a preferred illumination profile in accordance to a desired application of the assembly. 
Second, regarding the term fused, it would have nonetheless been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make integral the fibers in one end in order to achieve a desired structural modularity in accordance to a preferred application of the light source device, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)). 
Regarding claim 2, although SIEDBAND does not explicitly show the light source being an LED or another extended light source, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a commonly known and workable light source, such as an LED, in order to achieve a desired illumination profile and power consumption efficiency. 
Regarding claim 3, SIEDBAND further discloses the emitting section is shaped to emit light in the form of at least one of a straight line, a contour of a circle, a contour of a triangle, a contour of a rectangle, and an irregular line (evident of 34 FIG. 2).
Regarding claims 5 and 6, absent persuasive evidence that any of the obvious variants are more significant to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and useable fiber for the fibers, such that the plurality of fibers are single-mode or multi-mode fibers, in order to achieve a desired light coupling efficiency in accordance to a preferred application of the assembly. 
Regarding claim 7, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the tapered section fulfills an adiabatic expansion in order for the fiber to act as a light guide, i.e. gently sloping of the bundle into a line, nonetheless, any changes to the general shape in order to achieve a desired structural arrangement of process of making, such that the tapered section is elongated to the adiabatic condition without changing the form of the cross-section, is within ordinary skills of the art. 
Regarding claim 8, SIEDBAND further discloses a first imaging system (such as 30 FIG. 2) is arranged between the light source and the receiving section for being capable of imaging light emitted from the light source to the receiving section.
Regarding claim 9, SIEDBAND further discloses a second imaging system (such as 30 FIG. 2) for being capable of imaging light into the receiving section.
Although SIEDBAND does not explicitly show the light source comprises a plurality of LEDs, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a commonly known and workable light source, such as LEDs and their associated imaging optics, in order to achieve a desired illumination profile and power consumption efficiency. 
Regarding claim 10, although SIEDBAND does not explicitly refer to it as so, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the shape of the optical component of SIEDBAND as a functionally and structurally equivalent of the claimed photonic lantern, and absent any significant structural details of the structure of this element in the claim language, any modification or alteration thereof to perform the same function is within the ordinary skills in the art. 
Regarding claim 11, SIEDBAND discloses an optical device (FIG.s 1-4) comprising a light source device (18 FIG. 4) and an optical component (20 FIG.s 1-4), wherein the optical component comprises a receiving section (facing 30 FIG. 2) for receiving light from the light source and an emitting section (see 34 and 36 FIG. 2) for emitting light, wherein the light source is a non-coherent light source (such as an incandescent quartz lamp) and is adapted to emit light from a two-dimensional region (physically required, such as projection of illumination sphere on the region of 30 FIG. 2) and wherein the optical component is adapted to guide the light from the receiving section to the emitting section such that the light is emitted in a one dimensional pattern (col. 2 line 42-48) at the emitting section and an optical system (such as 36 FIG. 2 and 22a and 22b FIG. 4) arranged in a propagation direction of the light after the emitting section, wherein the optical system is adapted to collimate and/or focus emitted light (evident of a cylindrical lens provided at its focal length away from the emitting portion), wherein the optical component comprises a plurality of fibers for guiding light, wherein the fibers are fused and tapered at the receiving section and separated at the emitting section.
First, regarding separated fibers, absent clear structural details thereof, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to spread the bundle in a desired shape in order to achieve a preferred illumination profile in accordance to a desired application of the assembly. 
Second, regarding the term fused, it would have nonetheless been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make integral the fibers in one end in order to achieve a desired structural modularity in accordance to a preferred application of the light source device, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)). 
Regarding claim 12, SIDEBAND further discloses the optical system comprises a cylindrical lens (see 36 FIG. 2) that is adapted to create a light sheet or a set of parallel light sheets from emitted light.
Regarding claim 14, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ any known light source, such as an extended light source being an arc lamp, in accordance to a desired illumination spectrum of the assembly.
Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEDBAND in view of NISHIWAKI (US 9810896).
Regarding claim 13, SIEDBAND discloses an optical device (FIG.s 1-4) comprising an optical component (20 FIG.s 1-4), and an optical system (36 FIG. 2, 22 FIG.s 1-4) arranged in a propagation direction of the light after the emitting section, wherein the optical component comprises a receiving section (facing 30 FIG. 2) for receiving light from the light source and an emitting section (see 34 facing 36 FIG. 2) for emitting light, wherein the light source is a non-coherent light source (evident of incandescent lamp) and is adapted to emit light from a two-dimensional region (illumination profile at 30 FIG. 2) and wherein the optical component is adapted to guide the light from the receiving section to the emitting section such that the light can be emitted in a one dimensional pattern (out of 34 FIG. 3) at the emitting section, and wherein the optical component comprises a plurality of fibers for guiding light, wherein the fibers are fused and tapered at the receiving section (understood as bunched together as shown on the end facing 30 FIG. 2) and separated at the emitting section (understood as spread as shown on the end facing 36 FIG. 2).
SIEDBAND does not explicitly show the optical device being for a light sheet microscope comprising an optical sensor having an observation direction, wherein the optical system would be adapted to create a light sheet or a set of parallel light sheets from emitted light, and wherein the optical sensor and the optical device would be arranged relative to each other such that the observation direction is in a plane perpendicular to the light sheet and this plane contains the propagation direction of the light sheet, and an angle between the propagation direction and the observation direction would be greater than zero.
NISHIWAKI discloses an optical device (see FIG.s 1-20) comprising a light source (see 1 FIG. 17) and an optical component (see 52, 52a and 22b in FIG. 17), wherein the optical component comprises a receiving section (portion of 52 adjacent to 1 FIG. 17) for receiving light from the light source and an emitting section (emitting portion of 52 and 52a and 22b FIG. 17) for emitting light, the optical device being for a light sheet microscope comprising an optical sensor (such as 8 FIG. 13) having an observation direction, wherein the optical system would be adapted to create a light sheet or a set of parallel light sheets (LL FIG.s 13-17) from emitted light, and wherein the optical sensor and the optical device would be arranged relative to each other such that the observation direction is in a plane perpendicular to the light sheet and this plane contains the propagation direction of the light sheet, and an angle between the propagation direction and the observation direction would be greater than zero (as shown in FIG. 13).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an optical sensor and the rest of the associated devices for a sheet microscope, such as taught by NISHIWAKI, with the optical device of SIEDBAND in order to utilize the optical device as a sheet microscope in accordance to a preferred application thereof. 
Additionally, regarding separated fibers, absent clear structural details thereof, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to spread the bundle in a desired shape in order to achieve a preferred illumination profile in accordance to a desired application of the assembly. 
Furthermore, regarding the term fused, it would have nonetheless been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make integral the fibers in one end in order to achieve a desired structural modularity in accordance to a preferred application of the light source device, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)). 
Regarding claim 15, SIEDBAND further discloses the optical system comprises one or more mirrors, one or more lenses, or any other optical component suitable for collimating/focusing or manipulating the light emitted (evident of 22a, 22b and 36 FIG.s 2 and 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875